United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, SEATTLE BULK
MAIL CENTER, Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ranier Brown, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1155
Issued: January 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2009 appellant, through her representative, filed a timely appeal from a
February 12, 2009 decision of the Office of Workers’ Compensation Programs denying merit
review. As more than one year has elapsed between the filing of this appeal and the last merit
decision dated March 18, 2008, the Board lacks jurisdiction to review the merits of this case.1
ISSUE
The issue is whether the Office properly denied merit review pursuant to 5 U.S.C.
§ 8128.
On appeal, appellant’s representative contends that the March 18, 2008 Office decision
denied appellant’s claim on the grounds that the medical evidence was unreliable because the
history provided by the physicians did not match her statement of history. Thus, appellant’s
factual statements regarding the history of her injury were relevant to the underlying issue.

1

20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
On February 8, 2008 appellant, then a 48-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained a back condition as a result of repetitive
lifting and unloading of letter trays. She stated that she first went to the chiropractor on
November 30, 2007 and received treatment to release tension in her muscles. Appellant’s back
condition did not improve and she sought treatment from her physician in January 2008. On
January 11, 2008 she fell after one of her legs gave out requiring hospitalization. Appellant
claimed that she was bedridden since the fall and continued to receive treatment. The employing
establishment controverted the claim. It indicated that appellant stopped working and had not
returned.
In support of her claim, appellant submitted medical reports dated January 14 and 22,
2008 from Dr. Michael Tepper, a Board-certified internist, who diagnosed lower back pain and
strain and excused appellant from work.
By letter dated February 14, 2008, the Office notified appellant of the deficiencies in her
claim and requested additional evidence.
Appellant further submitted additional medical evidence, including medical reports dated
January 7 through February 29, 2008 from Dr. Tepper who relayed appellant’s complaints of low
lumbar spine pain and diagnosed low back pain. In a February 27, 2008 medical report,
Dr. Tepper stated that appellant’s back pain may have been aggravated by a recent fall, as well as
job-related lifting with a back strain. Further, in medical notes dated October 15, 2007 through
February 7, 2008, he continued to excuse appellant from work due to low back pain.
By decision dated March 18, 2008, the Office denied the claim on the grounds that the
medical evidence did not establish that appellant sustained a back injury as a result of her
established employment duties. It noted that the medical evidence of record did not provide a
consistent diagnosis or medical history of the claimed condition.
On December 30, 2008 appellant, through her representative, requested reconsideration.
In a February 29, 2008 statement, appellant stated that her back injury had progressed
such that she had to be in a walker at all times as her legs would give out on her. Further, in a
December 8, 2008 statement, she described her employment duties and attached a copy of her
job description. Appellant stated that she did not have any outside activities or hobbies and that
when she came home after eight hours of work she could barely move due to pain and soreness
in her lower back and right leg.
In medical reports dated February 20 through April 9, 2008, Dr. Tepper reported
appellant’s complaints of low back pain. He noted that aggravating factors contributing to the
back pain may have been a recent fall and job-related repetitive lifting with a back strain.
Dr. Tepper diagnosed low back pain. In a February 20, 2008 medical note, he stated that
appellant sustained a low back strain and that because her condition was not sufficiently
improved she should avoid work for the next two weeks and continue physical therapy. Further,

2

in a March 6, 2008 note, Dr. Tepper stated that appellant was under his care and that she should
be off work until February 12, 2008.
In medical reports dated March 28 and April 17, 2008, Dr. Virgil V. Becker, Jr., a Boardcertified orthopedic surgeon, relayed appellant’s statements that she performed heavy lifting and
carrying in her position with the employing establishment. Appellant reported that she
experienced progressively increasing low back pain around November 28, 2007 and on
January 11, 2008 her right leg gave out requiring hospitalization. Appellant complained of low
back and right leg pain with numbness and tingling. After a physical examination and a review
of radiographic testing, Dr. Becker diagnosed disc herniation on the right side at the L4-5 level
with marked right L5 radiculopathy.
Appellant submitted a February 4, 2008 physical therapy plan of care and a February 29,
2009 medical note, both signed by a physical therapist. She also submitted a January 14, 2008
prescription note from Dr. J. Scott Andrew, Board-certified in family medicine, stating that
appellant should be off work for the following five days due to medical illness. Appellant
further provided an occupational disease claim form and an attending physician’s report relating
to her separate claim for carpal tunnel syndrome.
Finally, appellant submitted duplicate copies of medical reports dated January 7 through
February 7, 2008 from Dr. Tepper. She also provided a duplicate copy of her January 23, 2008
statement.
By decision dated February 12, 2009, the Office denied merit review on the grounds that
the submitted medical reports dated January 2 through April 17, 2008 did not constitute new and
relevant evidence as they did not address the cause of appellant’s back condition.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

3

ANALYSIS
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law or advance a relevant legal argument not previously considered in support of her request
for reconsideration. Therefore, the issue is whether she submitted new evidence relevant to the
instant issue regarding whether she sustained an injury causally related to her employment
duties.
Appellant provided statements dated January 23, February 29 and December 8, 2008
describing her back injury and employment duties. Causation is a medical issue and generally
requires rationalized medical evidence from a physician.6 Thus, appellant’s claims regarding her
employment injury having no bearing on this issue as they are not relevant to this issue.7
Appellant submitted medical reports dated February 20 through April 9, 2008 from
Dr. Tepper diagnosing low back pain. Dr. Tepper stated that aggravating factors contributing to
the pain may have been a recent fall and job-related lifting with a back strain. These reports are
almost identical to his February 27, 2008 medical report and, thus, constitute cumulative
evidence which does not require the Office to reopen the case on the merits.8 Further, in
February 20 and March 6, 2008 notes, Dr. Tepper placed appellant off work. These notes are
similarly cumulative of evidence already in the record. Further, Dr. Tepper did not address the
cause of appellant’s absence from work or the cause of her back condition. Thus, the notes are
not relevant to the issue of causation.9 Appellant further submitted duplicate copies of
Dr. Tepper’s medical reports dated January 7 through February 7, 2008. As these documents
already existed in the record, they are duplicative and an insufficient basis for reopening the
case.10
In medical reports dated March 28 through April 17, 2008, Dr. Becker diagnosed a disc
herniation at L4-5 and marked right L5 radiculopathy. He reported appellant’s complaints of
low back and right leg pain with numbness and tingling. Dr. Becker also relayed appellant’s
statement regarding the history of her injury. These reports are similarly insufficient to
constitute a basis to reopen the case. These reports do not address the cause of the diagnosed L45 disc herniation or L5 radiculopathy, thus, they are not relevant to the issue of whether
appellant’s employment caused an injury.11

6

See D. Wayne Avila, 57 ECAB 642 (2006).

7

See id.

8

See F.R., 58 ECAB 607 (2007).

9

Evidence that does not address the issue involved in the case does not constitute a basis for reopening the case.
A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).
10

Evidence that repeats or duplicates evidence already in the record has no evidentiary value and does not
constitute a basis for reopening a case. See Richard A. Neidert, 57 ECAB 474 (2006).
11

See A.L., supra note 9.

4

Appellant further submitted a February 4, 2008 physical therapy plan of care and a
February 29, 2009 medical note, both signed by a physical therapist. As a physical therapist is
not included in the definition of a physician under the Act, this evidence is not probative on the
instant issue in the case.12
In a January 14, 2008 prescription note, Dr. Andrew stated that appellant should be off
work due to medical illness. He did not address the cause of the illness or even mention
appellant’s back condition. Thus, it is irrelevant and does not constitute a basis for reopening the
case.13
Finally, appellant provided a copy of her occupational disease claim and an attending
physician’s report relating to her carpal tunnel claim. As this evidence pertains to her separate
claim for carpal tunnel syndrome and does not address her back condition, it is not relevant to the
instant issue.14
On appeal, appellant’s representative contends that the March 18, 2008 Office decision
denied appellant’s claim on the grounds that the medical evidence was unreliable because the
history provided by the physicians did not match her statement of history. Thus, appellant’s
factual statements regarding the history of her injury were relevant to the underlying issue. The
primary grounds for the Office’s March 18, 2008 denial of appellant’s occupational disease
claim was the finding that she did not submit a rationalized medical report, based on a complete
and accurate factual and medical history, relating her back condition to her employment duties.
While factual inconsistencies are important, the central issue is the quality of the medical
evidence. Causation is a medical issue which must be established by medical evidence.15 As
stated above, appellant’s factual statements are not relevant to this issue and do not constitute a
sufficient basis for reopening her case.
CONCLUSION
The Board finds that the Office properly denied merit review pursuant to 5 U.S.C.
§ 8128.

12

See 5 U.S.C. § 8101(2).

13

See Susan A. Filkins, 57 ECAB 630 (2006).

14

See id.

15

See D. Wayne Avila, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

